[Cite as State v. Driffin, 2022-Ohio-804.]

                                COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                             No. 109870
                 v.                                :

JAMES DRIFFIN,                                     :

                 Defendant-Appellant.              :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: March 16, 2022


                              Cuyahoga County Court of Common Pleas
                                   Case No. CR-19-643877-A
                                   Application for Reopening
                                       Motion No. 549555


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Callista Plemel, Assistant Prosecuting
                 Attorney, for appellee.

                 Patituce & Associates, L.L.C., and Catherine Meehan, for
                 appellant.

EMANUELLA D. GROVES, J.:

                   Applicant, James Driffin, seeks to reopen the appeal in State v.

Driffin, 8th Dist. Cuyahoga No. 109870, 2021-Ohio-2264. He claims that appellate

counsel was ineffective for failing to argue that the indefinite prison sentence
imposed pursuant to the Reagan Tokes Law was unconstitutional. We deny the

application for the following reasons.

Factual and Procedural History

               Driffin entered guilty pleas to two counts of aggravated robbery, one

count of abduction, and one count of having weapons while under disability. He was

sentenced pursuant to provisions of statutes collectively known as the Reagan Tokes

Law. R.C. 2901.011. The sentencing entry indicates Driffin received a sentence of

imprisonment of ten and one-half years. His sentence comprised 90 months of

imprisonment for specifications served prior to and consecutive with concurrent

three-year terms for each count of aggravated robbery. The other sentences were

imposed concurrently and did not impact the total aggregate sentence or the issues

raised in the present application. The trial court advised Driffin that his sentences

for aggravated robbery were indefinite sentences that had a maximum term of up to

four and one-half years.1

               On appeal, Driffin’s appellate attorney assigned a single error

challenging the voluntariness of his pleas due to allegedly incorrect information

given by and the substantial participation of the trial court. Id. at ¶ 8. We overruled

this assigned error and affirmed his convictions and sentences. Id. at ¶ 26-27.




      1In his application, Driffin claims that the Reagan Tokes Law is unconstitutional.
He does not claim any individual sentencing errors regarding the way in which his
sentences were imposed or otherwise challenge any sentencing errors that may have
occurred.
               On September 28, 2021, through counsel, Driffin filed a timely

application to reopen his appeal. There, he claimed appellate counsel was ineffective

for not assigning the following error:

      Proposed assignment of error: “[The] trial court erred in imposing an
      indefinite term under the Regan [sic] Tokes Law.”

               He argued that appellate counsel should have challenged the

constitutionality of the sentencing provisions that are encompassed by the Law. The

state filed a timely brief in opposition on October 28, 2021. The state argued that at

the plea and sentencing stages Driffin actually wanted the provisions of the Reagan

Tokes Law to apply so that he could take advantage of provisions that potentially

allowed him to reduce the length of his minimum sentence. The state also argued

that Driffin did not object to the imposition of an indefinite sentence in the trial

court, so appellate counsel was not ineffective for not raising the issue for the first

time on appeal.

Law and Analysis

               An application for reopening provides a limited means of asserting

claims of ineffective assistance of appellate counsel. The procedure outlined in

App.R. 26(B) contemplates a two-step procedure: “‘The first stage involves a

threshold showing for obtaining permission to file new appellate briefs.’” State v.

Leyh, Slip Opinion No. 2022-Ohio-292, ¶ 19, quoting State v. Simpson, 164 Ohio

St.3d 102, 2020-Ohio-6719, 172 N.E.3d 97, ¶ 12, quoting State v. Murnahan, 63
Ohio St.3d 60, 66, 584 N.E.2d 1204 (1992) (an applicant must “‘put forth a colorable

claim of ineffective assistance of appellate counsel’”).

       The application for reopening “shall be granted if there is a genuine
       issue as to whether the applicant was deprived of the effective
       assistance of counsel on appeal.” App.R. 26(B)(5). The burden is on
       the applicant to demonstrate a “genuine issue” as to whether there is a
       “colorable claim” of ineffective assistance of appellate counsel. State v.
       Spivey, 84 Ohio St.3d 24, 25, 701 N.E.2d 696 (1998).

Id. at ¶ 21.

       Thus, the two-stage procedure prescribed by App.R. 26(B) requires
       that the applicant seeking permission to reopen his direct appeal show
       at the first stage that there is at least a genuine issue — that is,
       legitimate grounds — to support the claim that the applicant was
       deprived of the effective assistance of counsel on appeal. See App.R.
       26(B)(5). If that showing is made and the application is granted, the
       applicant must then establish at the second stage the merits of both the
       direct appeal and the claim for ineffective assistance of appellate
       counsel. See App.R. 26(B)(9).

Id. at ¶ 25.

               A claim of ineffective assistance of appellate counsel is judged using

the same standard for claim of ineffective assistance of counsel found in Strickland

v. Washington, 466 U.S. 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Spivey at 25,

citing State v. Reed, 74 Ohio St.3d 534, 535, 660 N.E.2d 456 (1996). Driffin must

show a colorable claim of ineffective assistance of appellate counsel, i.e., that

appellate counsel was deficient for failing to raise an issue presented in the

application, and had counsel done so, there is a reasonable probability of success.

Id.
               Driffin argues that appellate counsel was ineffective for not raising a

constitutional challenge to the indefinite sentence imposed because of the Reagan

Tokes Law.

               Appellant was sentenced on August 3, 2020.             At that point, no

appellate court had found the Reagan Tokes sentencing structure unconstitutional.

Appellant’s brief in the direct appeal was submitted on November 17, 2020, and any

reply brief was due on January 17, 2021. At that point, no appellate court had found

the Reagan Tokes Law unconstitutional. Trial counsel cannot be ineffective for

failing to predict and argue future changes in the law. State v. Lucic, 8th Dist.

Cuyahoga No. 91069, 2009-Ohio-5686, ¶ 5.

               In fact, appellate courts that addressed the issue at the time briefs

were due in the appeal found the sentencing scheme constitutional (see, e.g., State

v. Wallace, 2d Dist. Clark No. 2020-CA-3, 2020-Ohio-5109; State v. Hacker, 3d

Dist. Logan No. 8-20-01, 2020-Ohio-5048), found the error waived if it was not

raised below (see, e.g., State v. Conant, 4th Dist. Adams No. 20CA1108, 2020-Ohio-

4319; State v. Stone, 8th Dist. Cuyahoga No. 109322, 2020-Ohio-5263; State v.

Dames, 8th Dist. Cuyahoga No. 109090, 2020-Ohio-4991), or found it not yet ripe

for review (see, e.g., State v. Manion, 5th Dist. Tuscarawas No. 2020AP03009,

2020-Ohio-4230; State v. Maddox, 6th Dist. Lucas No. CL-19-1253, 2020-Ohio-

4702).2


      2  A Hamilton County common pleas court judge found the act to be
unconstitutional in a decision issued on November 20, 2019. State v. Daniel, 2021-Ohio-
1963, 173 N.E.3d 184, ¶ 7 (8th Dist.), citing State v. O’Neal, Hamilton C.P. No. B 1903562
               Further, Driffin never objected to the imposition of an indefinite

sentence during the sentencing hearing. The failure to raise the constitutionality of

the Reagan Tokes Law at the first opportunity generally forfeits later review of the

issue. See generally State v. Awan, 22 Ohio St.3d 120, 122-123, 489 N.E.2d 277

(1986). Courts have discretion to review forfeited constitutional challenges for plain

error. State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900,

¶ 15. “[A] forfeited error is not reversible error unless it affected the outcome of the

proceeding and reversal is necessary to correct a manifest miscarriage of justice.”

State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 3.

               This court has declined to address the constitutionality of the Reagan

Tokes Law when a challenge to the law was not first raised in the trial court. Dames,

8th Dist. Cuyahoga No. 109090, 2020-Ohio-4991, ¶ 48; State v. Young, 8th Dist.

Cuyahoga No. 108868, 2020-Ohio-4135; State v. Hollis, 8th Dist. Cuyahoga No.

109092, 2020-Ohio-5258; State v. Stone, 8th Dist. Cuyahoga No. 109322, 2020-

Ohio-5263; State v. White, 8th Dist. Cuyahoga No. 109652, 2021-Ohio-126; State v.

Jenkins, 8th Dist. Cuyahoga No. 109323, 2021-Ohio-123; State v. Nicholson, 8th

Dist. Cuyahoga No. 110522, 2022-Ohio-374; State v. Medina, 8th Dist. Cuyahoga

No. 109693, 2021-Ohio-1727.




(Nov. 20, 2019). A Cuyahoga County Common Pleas judge found the law unconstitutional
on February 12, 2020. State v. Sealey, 8th Dist. Cuyahoga No. 109670, 2021-Ohio-1949,
¶ 2, overruled on other grounds, Delvallie, infra.
              Even if we, in exercising our discretion, would entertain the

argument, this court, sitting en banc, has found the Reagan Tokes Law to be

constitutional. State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470.

In Delvallie, this court overruled claims that the Law was unconstitutional based on

separation-of-powers principles, the Sixth Amendment right to trial by jury, and the

possibility that more than the minimum sentence may be required to be served

under the shroud of a hearing before the Ohio Department of Rehabilitation and

Correction where due process rights may not be observed.

              Driffin does not advance any specific grounds on which the Reagan

Tokes Law founders, but generally claims it to be unconstitutional. To date,

appellate courts in Ohio have determined that not to be the case, and Driffin has not

raised a novel argument. Therefore, appellate counsel was not ineffective for failing

to raise this issue at the time of the appeal. There is no reasonable probability that

raising the issue in the direct appeal would have resulted in success.

              Application denied.


_________________________
EMANUELLA D. GROVES, JUDGE

CORNELIUS J. O’SULLIVAN, JR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR


N.B. Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B.
Forbes (dissenting) and Judge Anita Laster Mays (concurring in part and dissenting
in part) in Delvallie and would have found the Reagan Tokes Law unconstitutional.